DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 01/18/2022.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 3-16 have been considered but are moot because the new ground of rejection does not rely on the new collective references being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1, 3-7, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”, CN 110504251), in view of Etherton et al. (“Etherton”, US Pub 2009/0310266).
Regarding claim 1, Huang teaches (Fig. 6-8; see English transtalation, Pg4 Para2-Pg5 Para1 and Pg6Para1-Pg7 last para) an operating circuit (100) coupled between an input/output pad (Fig. 6-8; PAD) and a ground terminal (Fig. 6-8; GND) and comprising:
a core circuit (Fig. 6-8; T10 or T70);
a first N-type transistor (Fig. 6-8; N12 or N72) determining whether to create an open circuit (open circuit between ‘T10 or T70’ and GND) between the core circuit (T10 or T70) and the ground terminal (GND) according to a voltage level of a specific node (Fig. 7-8; i.e. ND 50 or ND71);
an electrostatic discharge (ESD) protection circuit (Fig. 6-8; ‘110, 111, 50’ or ‘710, 713, 711’) coupled between the input/output pad (PAD) and the core circuit (T10 or T70) to prevent an ESD current (I) from passing through the core circuit (T10 or T70) and comprising: 
a detection circuit (Fig. 6-8; 110 or 710) determining whether there is an ESD event at the input/output pad (PAD) and generating a first detection signal (S11 or S70) according to the detection of the ESD event at the input/output pad (PAD); and
a releasing element (Fig. 6-8; N11 or N70) providing a release path (between ‘T10 or T71’ and GND) according to the first detection signal (S11 or S70) to release the ESD current (to GND); and
a control circuit (Fig. 6-8; 50 or 713) controlling the voltage level of the specific node (‘ND50 or ND71’ generating respective 2nd detected voltage level ‘S50 or S71’, driving respective gate of ‘N12 or N72’) according to the first detection signal (S70),
wherein in response to the ESD event occurring at the input/output pad (PAD), the first N-tvpe transistor (N12 or N72) is turned off to create the open circuit between the core circuit (T10 or T70) and the ground terminal (GND) such that the core circuit (T10 or T70) does not electrically couple to the ground terminal (GND), and 
wherein a source of the first N-type transistor (N12 or N72) is directly connected to the ground terminal (GND).
However, Huang fails to teach the core circuit comprises: a fuse; and an internal circuit, wherein in response to the internal circuit receiving a driving signal via the input/output pad, the internal circuit generates a current according to the driving signal, and in response to the current passing through the fuse, the fuse is programmed.
However, Etherton teaches (Fig. 1-5; a control circuit (56) controlling the voltage level of the specific circuit (i.e. 52 to enable corresponding 50’s switches that coupling between fuse 48 and Vss) according to the first detection signal (i.e. 54’s ESD trigger signal 34, used in 56)) the core circuit (42, 46) comprises: a fuse (46 comprising fuses 48); and an internal circuit (42), wherein in response to the internal circuit (42’s output) receiving a driving signal (on 40) via the input/output pad (Fig. 5; ESD detection unit 54 is shown in detail, where Pad 82 is used for generating PVDD and pad 83 is used to generate Vss), the internal circuit (42) generates a current (Fig. 1; para 4, 8, 17-18, 30, 34) according to the driving signal (on 40), and in response to the current (I) passing through the fuse (48), the fuse (48) is programmed (38 and  52 are both use programmed signal). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang’s operating circuit to include the core circuit having a fuse to be programmed by an internal circuit, as disclosed by Etherton, as doing so would have provided protection for the fuse when powering up an integrated circuit from an ESD event, as taught by Etherton (abstract).
Regarding claim 3, Huang teaches in response to the ESD event occurring at the input/output pad (PAD), the first N-type transistor (N72) is turned off to create the open circuit between the core circuit (T70) and the ground terminal (GND).
Regarding claim 4, Huang teaches the detection circuit (110 or 710) further generates a second detection signal (S10) which is the opposite of the first detection signal (S11 or S70).
Regarding claim 5, Huang teaches the control circuit (50 or 713) comprises: a first transistor (Fig. 6-8; ‘P50, N50’ or ‘P70, N71’) setting the voltage level of the specific node (ND50 or ND71) to turn off the first N-type transistor (i.e. N50 or N71) in response to the ESD event occurring at the input/output pad (PAD).
Regarding claim 6, Huang teaches the first transistor (Fig. 6-8; ‘P50, N50’ or ‘P70, N71’) sets the voltage level of the specific node (ND50 or ND71) to be equal to a ground level (GND) according to the first detection signal (S11 or S70).
Regarding claim 7, Huang teaches the first transistor (Fig. 6-8; ‘P50, N50’ or ‘P70, N71’) sets the voltage level of the specific node (ND50 or ND71) to be equal to the second detection signal (S10).
Regarding claim 11, Huang teaches the detection circuit (110 or 710) comprises: a resistor (R10) coupled between the input/output pad (PAD) and a first node (ND10);a capacitor (C10) coupled between the first node 
Regarding claim 14, Huang teaches the detection circuit (110 or 710) comprises: a capacitor (710) coupled between the input/output pad (PAD) and a first node (ND70); a resistor (R70) coupled between the first node (ND70) and the ground terminal (GND), wherein a voltage level of the first node (ND70) serves as the first detection signal (S70); and an inverter (713) inverting the first detection signal (S70) to generate the second detection signal (S71).
6. 	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 110504251), in view of Etherton (US Pub 2009/0310266) and Huang et al. (“Huang II” US Pub 2018/0019741).
Regarding claim 8, Huang and Etherton fail to teach the control circuit further comprises: a second transistor coupled to the first transistor in parallel and setting the voltage level of the specific node according to the second detection signal, wherein in response to the first transistor being turned on, the second transistor is also turned on, and  in response to the first transistor being turned off, the second transistor is turned off .
However, Huang II teaches (Fig. 3c or 4b; para 31-33) the control circuit (310) further comprises: a second transistor (P23) coupled to the first transistor (N23) in parallel and setting the voltage level of the specific node (Sc2) according to the second detection signal (ST), wherein in response to the first transistor (N23) being turned on, the second transistor (P23) is also turned on, and  in response to the first transistor (N23) being turned off, the second transistor (P23) is turned off.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang and Etherton’s circuit to include the control circuit comprising two transistor’s arrangement to set the voltage level of the specific node according to the corresponding detection signal, as disclosed by Huang, as doing so would have provided an improved ESD protection circuit, as taught by Huang II (abstract).
7. 	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 110504251), in view of Etherton (US Pub 2009/0310266) and Huang et al. (“Huang III”, US Pub 2009/0168280).
claim 12, Huang teaches the capacitor (C10) is couples the first node (ND10 or ND70)  and ground terminal (GND).
	However, Huang and Etherton fail to teach the capacitor being a second N-type transistor (N0), 
a gate of the second N-type transistor (N0) is coupled to the first node (ND1), and a source and a drain of the second N-type transistor (N0) are coupled to the ground terminal (450).
Huang III teaches the capacitor (capacitor used in 360) is a second N-type transistor (i.e. C1), a gate of the second N-type transistor (350 comprises p-type T2 and n-type T1) is coupled to the first node (on terminal IN that is coupled to the node  between R1 and C1), and a source and a drain of the second N-type transistor (350 comprises p-type T2 and n-type T1) are coupled to the ground terminal (gnd).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified the capacitor being a transistor, and it’s respective terminal connection to corresponding node, input/output pad and/or ground terminal, as taught by Huang III, as it is a very old well and established use of such element swapping, as doing so would have provided precise control of charge and discharging of signal and higher resistance enablement, thus proper detection of an ESD event, as taught by Huang III (abstract).
Regarding claim 13, Huang teaches the inverter (P10, N10) comprises: a P-type transistor (P10) comprising a first gate, a first source/drain and a second source/drain, wherein the first gate is coupled to the first node (ND10), the first source/drain is coupled to the input/output pad (PAD via T11) and the second source/drain is coupled to a second node (ND11); and a third N-type transistor (N10) comprising a second gate, a third source/drain and a fourth source/drain, wherein the second gate is coupled to the first node (ND10), the third source/drain is coupled to the second node (ND11), and the fourth source/drain is coupled to the core circuit (T10).
8. 	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 110504251), in view of Etherton (US Pub 2009/0310266) and Huang III (US Pub 2009/0168280).
Regarding claim 15, Huang teaches the capacitor (i.e. 710) is coupled to the first node (ND70) and to the input/output pad (PAD).

However, Huang III teaches (Fig. 1-7; Para 32-40, 46) the capacitor (capacitor in 360) is a first one type of transistor (n-type), a gate of the transistor (C1) is coupled to the first node (node coupling between R1 and C1), and a source and a drain of the first transistor (C1) are coupled to the input/output pad (310).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified the capacitor being a transistor, and it’s respective terminal connection to corresponding node, input/output pad and/or ground terminal, as taught by Huang III, as it is a very old well and established use of such element swapping, as doing so would have provided precise control of charge and discharging of signal and higher resistance enablement, thus proper detection of an ESD event, as taught by Huang III (abstract).
However, Huang, Etherton and Huang III fail to teach the capacitor being a P-type transistor having a gate, a source and drain.
However, Tsai teaches (Fig. 4, Para 10-11) the capacitor being a P-type transistor (404) having a gate, a source and drain (because 404 is a transistor, it is bound to have a gate, source and a drain terminals. Because term ‘coupling’ is very broad, it is understood that the corresponding terminal of 404 is ‘coupled with a 1st node like Vdd and pad 40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang, Etherton and Huang III’s detection circuit to include a p-type transistor in place of the capacitor, as doing so would have provided higher resistance while providing ESD protection during ESD events, as taught by Tsai (Para 11).
Regarding claim 16, Huang teaches the inverter (P10, N10) comprises: a second P-type transistor (P10) comprising a first gate, a first source/drain and a second source/drain, wherein the first gate is coupled to the first node (ND10), the first source/drain is coupled to the input/output pad (PAD via T11), and the second source/drain is coupled to a second node (ND11); and a second N-type transistor (N10) comprising a second gate, a third source/drain and a fourth source/drain, wherein the second gate is coupled to the first node (ND10), the third .
Allowable Subject Matter
9. 	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9,a search of prior art(s) failed to teach “ the control circuit further comprises: a third transistor coupled to the specific node and determining whether to transmit a specific signal to the specific node according to the second detection signal; and a fourth transistor coupled between the specific node and determining whether to transmit the specific signal to the specific node according to the first detection signal, wherein in response to the third transistor being turned on, the fourth transistor is also turned on, and in response to the third transistor being turned off, the fourth transistor is turned off”.
Claim 10 is depending from claim 9.
Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
M-Th 9am-4pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        2/25/2022

	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839